Citation Nr: 1343140	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for the service-connected asbestos-related lung disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for an asbestos-related lung disease and assigned an initial disability rating of 30 percent, effective from November 2, 2006.

This case was previously before the Board in July 2010 and October 2012.  In July 2010 the Board found that a claim for TDIU had been raised by the rating issue on appeal, citing Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issues of entitlement to a TDIU and initial evaluation for asbestos-related lung disease to the Originating Agency for additional development.

In October 2012, the Board promulgated a decision denying both appellate claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2013 Order, the Court, pursuant to a joint motion for remand (JMR) vacated the Board's October 2012 decision in this case, and remanded the case for action consistent with the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the aforementioned JMR, the parties determined that the Board failed to ensure that VA complied with its July 2010 remand directives.  Specifically, the Board directed that a VA examination be administered, and that such examination include pulmonary function tests (PFTs), with findings, including, inter alia, "maximum oxygen consumption (in terms of m/kg/min)."  The JMR detailed its contentions why an August 2010 VA medical opinion and a December 2010 VA medical examination were not in compliance with these directives.  Further, the JMR noted that private medical records dated in June 2011 indicated the Veteran's lung condition may have worsened.  Therefore, the parties agreed that remand was necessary for a new VA medical examination that includes testing required to measure the Veteran's maximum lung consumption.  The parties' also noted that the TDIU claim must also be remanded because it is inextricably intertwined with the Veteran's claim for an increased initial rating of his service-connected asbestos-related lung disease.

The Board must remand this matter for compliance with the Court's June 2013 Order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his service-connected asbestos-related lung disease since December 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  The AMC/RO should notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his asbestos-related lung disease symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected asbestos-related lung disease.  The claims folder should be made available to the examiner for review before the examination.

All tests and studies deemed necessary by the examiner should be performed.  Pulmonary function testing is needed, with findings including forced vital capacity (FVC), forced expiratory volume in one second (FEV-1); the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC); diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)); maximum oxygen consumption (in terms of ml/kg/min); and commentary as to whether there exists any cor pulmonale (right heart failure), pulmonary hypertension, or the requirement of outpatient oxygen therapy.  The examiner should also provide an opinion on the impact of the Veteran's service-connected asbestos-related lung disease on his ability to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report. 

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

